
	
		II
		111th CONGRESS
		1st Session
		S. 1118
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 21, 2009
			Mrs. Lincoln (for
			 herself, Mr. Kohl, and
			 Mr. Brown) introduced the following bill;
			 which was read twice and referred to the Committee on Veterans'
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to
		  provide for an increase in the amount of monthly dependency and indemnity
		  compensation payable to surviving spouses by the Secretary of Veterans Affairs,
		  and for other purposes.
	
	
		1.Increase in amount of dependency and
			 indemnity compensation payable to surviving spouses
			(a)IncreaseSection 1311 of title 38, United States
			 Code, is amended—
				(1)in subsection (a)(1), by striking of
			 $1,091 and inserting equal to 55 percent of the rate of monthly
			 compensation in effect under section 1114(j) of this title; and
				(2)by adding at the end the following new
			 subsection:
					
						(g)Notwithstanding any other provision of law
				(other than section 5304(b)(3) of this title), in the case of an individual who
				is eligible for dependency and indemnity compensation under this section who is
				also eligible for benefits under another provision of law by reason of such
				individual’s status as the surviving spouse of a veteran, then, neither a
				reduction nor an offset in benefits under such provision shall be made by
				reason of such individual’s eligibility for benefits under this
				section.
						.
				(b)Effective
			 dateThe amendments made by
			 subsection (a) shall apply with respect to compensation paid under chapter 13
			 of title 38, United States Code, for months beginning after the date that is
			 180 days after the date of the enactment of this Act.
			2.Phase-in of payment of dependency and
			 indemnity compensation with respect to veterans who die of non-service
			 connected disability after entitlement to compensation for service-connected
			 disability rated as totally disabling for at least five yearsSection 1318 of title 38, United States
			 Code, is amended—
			(1)in subsection (b)(1), by striking 10
			 years and inserting five years;
			(2)by redesignating subsections (c), (d), and
			 (e) as subsections (d), (e), and (f), respectively; and
			(3)by inserting after subsection (b) the
			 following new subsection (c):
				
					(c)In the case of a deceased veteran described
				in subsection (b)(1), benefits under this chapter shall be payable under
				subsection (a) in amounts as follows:
						(1)If the disability of the veteran described
				in subsection (b)(1) was continuously rated totally disabling for a period of
				at least five years, but less than six years, immediately preceding death, at
				the rate of 50 percent of the benefits otherwise so payable.
						(2)If the disability of the veteran so
				described was continuously rated totally disabling for a period of at least six
				years, but less than seven years, immediately preceding death, at the rate of
				60 percent of the benefits otherwise so payable.
						(3)If the disability of the veteran so
				described was continuously rated totally disabling for a period of at least
				seven years, but less than eight years, immediately preceding death, at the
				rate of 70 percent of the benefits otherwise so payable.
						(4)If the disability of the veteran so
				described was continuously rated totally disabling for a period of at least
				eight years, but less than nine years, immediately preceding death, at the rate
				of 80 percent of the benefits otherwise so payable.
						(5)If the disability of the veteran so
				described was continuously rated totally disabling for a period of at least
				nine years, but less than 10 years, immediately preceding death, at the rate of
				90 percent of the benefits otherwise so payable.
						(6)If the disability of the veteran so
				described was continuously rated totally disabling for a period of at least 10
				years immediately preceding death, at the rate otherwise so
				payable.
						.
			3.Reduction from age 57 to age 55 of age
			 after which remarriage of surviving spouse shall not terminate dependency and
			 indemnity compensation
			(a)Reduction in ageSection 103(d)(2)(B) of title 38, United
			 States Code, is amended—
				(1)in the first sentence, by striking
			 age 57 and inserting age 55; and
				(2)by striking the second sentence.
				(b)Effective
			 dateThe amendments made by
			 subsection (a) shall take effect on the date that is the later of—
				(1)the first day of the first month that
			 begins after the date of the enactment of this Act; and
				(2)the first day of the fiscal year that
			 begins in the calendar year in which this Act is enacted.
				(c)Retroactive benefits
			 prohibitedNo benefit may be
			 paid to any person by reason of the amendment made by subsection (a) for any
			 period before the effective date specified in subsection (b).
			(d)Application for benefitsIn the case of an individual who but for
			 having remarried would be eligible for benefits under title 38, United States
			 Code, by reason of the amendment made by subsection (a) and whose remarriage
			 was before the date of the enactment of this Act and after the individual had
			 attained age 55, the individual shall be eligible for such benefits by reason
			 of such amendment only if the individual submits an application for such
			 benefits to the Secretary of Veterans Affairs not later than the end of the
			 one-year period beginning on the date of the enactment of this Act.
			
